DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to papers filed on 9/23/2022.  Amendments made to the claims and the Applicant's remarks have been entered and considered.
Claims 1 and 6 have been amended.  Claims 2, 3 and 5 are cancelled.  

Response to Arguments
The Applicant's arguments filed 9/23/2022 have been fully considered but they are not persuasive.
The Applicant argued that the structure taught by OI shows that the protrusion members 512 and 513 are separate members respectively from the weight body portion 511 and are fixed to the weight body portion 511, and the weight body portion 511 and the protrusion members 512 and 513 can be simplified in structure and easy to mold by being separate members. The structure in the amended claim 1 shows that the short side walls 313 are recessed at each of two opposite ends in a height direction of the housing 1 to form notches 3130, and the two notches 3130 are symmetrically disposed at the ends of the short side wall 313, so as to reduce the process steps of making the vibration motor, make the process more simple and improve the production efficiency. However, OI, Ma and Chen have not taught this structure in their inventions. One having ordinary skills in the art have no motivation to change this structure when they are aware of the technical characteristics disclosed by OI, Ma and Chen.
This argument is not persuasive because in OI the protrusions 512A,512B are shown recessed in a height direction which is the Z direction in OI: the protrusion 512A is shown below the yoke 52 in FIG. 5 and the protrusion 512B is shown above the bottom of the weight body portion 511 in FIG. 12 as recited in amended claim 1.  Motive for the modification is from OI which teaches restricting the movement of the vibrator to prevent a break of the elastic member due to excessive movement para[0085].  Also, claim 1 does not exclude a weight comprised of more than one piece.  OI shows the weight body portion 511 and the protrusion members 512,513 are welded together and are therefore integral para[0032],[0034],[0065].  Also, claim 1 does not recite the process steps of making the vibration motor.


Claim Objections
Claims 4, 6, 7, 9 and 10 are objected to because of the following informalities:  
In claims 4, 6, 9 and 10 line 1, “according to claim 3” should be changed to --  according to claim 1  --;
In claim 7, line 3, “the fifth magnetic magnet” should be --  the fifth magnet  --.
 	 Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4, 6, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (CN 109347295 A) in view of OI (US 2019/0052160).
As to claim 1, Ma shows (FIG. 2, 3 and 5) A vibration motor (para[0013]) comprising: 
a housing 1 with a receiving space (para[0057]); 
a vibrator 2 received in the receiving space, the vibrator 2 comprising a magnetic circuit unit 221 for vibration; and 
a stator 3 received in the receiving space, the stator 3 comprising a coil 32 configured to drive the magnetic circuit unit 221 to vibrate; the coil 32 having a winding plane perpendicular to a vibration direction X of the vibrator 2 (coil 32 has same shape as coil of the application), (FIG. 5):

    PNG
    media_image1.png
    777
    1252
    media_image1.png
    Greyscale

wherein the magnetic circuit unit 221 comprises a first magnet group 221A,221B,221C disposed at one side of the coil 32 and a second magnet group 221D,221E,221F disposed at the other side of the coil 32; 
the first magnet group 221A,221B,221C and the second magnet group 221D,221E,221F are symmetrically arranged and each comprise a plurality of magnets arranged along the vibration direction X of the vibrator 2 and magnetized in a direction perpendicular to the vibration direction X of the vibrator 2; and 
magnetization directions of two adjacent magnets in the vibration direction X of the vibrator 2 are reverse to each other, and magnetization directions of the magnets oppositely arranged in the first magnet group 221A,221B,221C and second magnet group 221D,221E,221F are reverse to each other (para[0052]);

    PNG
    media_image2.png
    896
    1384
    media_image2.png
    Greyscale

Wherein the magnetic circuit unit 221 further comprises a magnetically conductive frame 24 fixedly connected with the magnets, the magnetically conductive frame 24 includes a first magnetically conductive plate 24A attached to the first magnet group 221A,221B,221C and a second magnetically conductive plate 24B attached to the second magnet group 221D,221E,221F, the first magnetically conductive plate 24A is disposed on a side of the first magnet group 221A,221B,221C away from the second magnet group 221D,221E,221F, and the second magnetically conductive plate 24B is disposed on a side of the second magnet group 221D,221E,221F away from the first magnet group 221A,221B,221C (para[0054]).
Wherein the vibrator 2 further comprises a weight 21 in which the magnetic circuit unit 221 is mounted, the weight 21 is suspended in the receiving space, the weight 21 comprises two long side walls 21A,21B spaced apart and parallel to each other and two short side walls 21C,21D arranged at two ends of the long side walls 21A,21B and connecting the two long side walls 21A,21B, the long side walls 21A,21B and the short side walls 21C,21D are connected end to end to form a receiving cavity, and the magnetically conductive frame 24 and the coil 32 are received in the receiving cavity (mass block 21 para[0050]).
Ma does not show the short side walls are recessed at opposite ends in a height direction of the housing to form notches, and the vibration motor further comprises limiting blocks corresponding to the notches, the limiting blocks are fixedly connected with the housing, and the notches cooperate with the limiting blocks to limit the displacement amount of the vibrator in the vibration direction.
OI shows (FIG. 11-12) the short side walls are recessed at opposite ends in a height direction of the housing 102 to form notches 512A, and the vibration motor further comprises limiting blocks 1022A corresponding to the notches 512A, the limiting blocks 1022A are fixedly connected with the housing, and the notches 512A cooperate with the limiting blocks 1022A to limit the displacement amount of the vibrator 5 in the vibration direction (para[0032],[0034],[0052],[0083],[0085], the protrusions 512A,512B are shown recessed in a height direction which is the Z direction in OI; the protrusion 512A is shown below the yoke 52 in FIG. 5 and the protrusion 512B is shown above the bottom of the weight body portion 511 in FIG. 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the weight 21 of Ma to have the short side walls are recessed at opposite ends in a height direction of the housing 1 to form notches 512A, and the vibration motor further comprises limiting blocks 1022A corresponding to the notches 512A, the limiting blocks 1022A are fixedly connected with the housing 1, and the notches 512A cooperate with the limiting blocks 1022A to limit the displacement amount of the vibrator 2 in the vibration direction X as taught by OI, for the advantageous benefit of restricting the movement of the vibrator 2 to prevent a break of the elastic member 23 due to excessive movement as taught by OI (para[0085]).
As to claim 4/1, Ma in view of OI was discussed above with respect to claim 1, and Ma further shows (FIG. 3 and 5 above) the first magnetically conductive plate 24A is sandwiched between the first magnet group 221A,221B,221C and one of the long side walls 21A, and the second magnetically conductive plate 24B is sandwiched between the second magnet group 221D,221E,221F and the other of the long side walls 21B.
As to claim 6/1, Ma in view of OI was discussed above with respect to claim 1, and Ma further shows (FIG. 3 and 5 above) the first magnet group 221A,221B,221C comprises a first magnet 221A, a second magnet 221B and a third magnet 221C arranged sequentially in the vibration direction X, wherein the magnetization direction of the first magnet 221A is opposite to that of the second magnet 221B, and the magnetization direction of the first magnet 221A is the same as that of the third magnet 221C; the second magnet group 221D,221E,221F comprises a fourth magnet 221D, a fifth magnet 221E and a sixth magnet 221F arranged sequentially in the vibration direction X, wherein the magnetization direction of the fourth magnet 221D is opposite to that of the fifth magnet 221E, and the magnetization direction of the fourth magnet 221D is the same as that of the sixth magnet 221F.
As to claim 7/6/1, Ma in view of OI was discussed above with respect to claim 6, and Ma further shows (FIG. 3 and 5 above) the first magnet 221A and the fourth magnet 221D are directly opposite to each other and have opposite magnetization directions; the second magnet 221B and the fifth magnetic magnet 221E are directly opposite to each other and have opposite magnetization directions; the third magnet 221C and the sixth magnet 221F are directly opposite to each other and have opposite magnetization directions.
As to claim 9/1, Ma in view of OI was discussed above with respect to claim 1, and Ma further shows (FIG. 3 and 5 above) the vibration motor further comprises an elastic member 23 which is fixed to the weight 21 at one end and is fixed to the housing 1 at the other end, thereby suspending the vibrator 2 in the receiving space (para[0051]).
As to claim 10/1, Ma in view of OI was discussed above with respect to claim 1, and Ma further shows (FIG. 3 and 5 above) the vibration motor further comprises two elastic members 23, the weight 21 comprises two ends 21C,21D in the vibration direction X, one of the elastic members 23 is fixed to one end of the weight 21 and the housing 1, and the other one of the elastic members 23 is fixed to the other end of the weight 21 and the housing 1, thereby suspending the vibrator 2 in the receiving space (para[0050]).


Claims 8, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (CN 109347295 A) in view of OI (US 2019/0052160) and Chen (CN 206524745 U).
As to claim 8/7/6/1, Ma in view of OI was discussed above with respect to claim 7 except for the magnetic circuit unit further comprises a third magnet group fixed to the short side walls, the third magnet group comprises a seventh magnet and an eighth magnet arranged oppositely, the seventh magnet and the eighth magnet are magnetized in a direction parallel to the vibration direction of the vibrator such that the seventh magnet and the eighth magnet have opposite magnetization directions.
Chen shows (FIG. 7) the magnetic circuit unit further comprises a third magnet group 217b,218b fixed to the short side walls, the third magnet group 217b,218b comprises a seventh magnet 217b and an eighth magnet 218b arranged oppositely, the seventh magnet 217b and the eighth magnet 218b are magnetized in a direction parallel to the vibration direction of the vibrator such that the seventh magnet 217b and the eighth magnet 218b have opposite magnetization directions (para[0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vibrator 2 of Ma in view of OI to have the magnetic circuit unit further comprises a third magnet group 217b,218b fixed to the short side walls, the third magnet group 217b,218b comprises a seventh magnet 217b and an eighth magnet 218b arranged oppositely, the seventh magnet 217b and the eighth magnet 218b are magnetized in a direction parallel to the vibration direction of the vibrator such that the seventh magnet 217b and the eighth magnet 218b have opposite magnetization directions as taught by Chen, for the advantageous benefit of enhancing the driving force for driving the weight 21 to vibrate as taught by Chen (para[0054]:16-20).
As to claim 11/1, Ma in view of OI was discussed above with respect to claim 1 and Ma further shows (FIG. 4) the stator 3 further comprises a shaft 311 fixedly connected to the coil 32 and two brackets 312 fixed at opposite ends of the shaft 311 respectively, and the coil 32 is fixedly connected to the housing 1 and sleeved on the shaft 311 (para[0047]).
Ma does not show the shaft is a soft magnet.
Chen shows (FIG. 2) the core 321 is a soft magnet (para[0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vibrator 2 of Ma in view of OI to have the shaft 311 is a soft magnet as taught by Chen, for the advantageous benefit of having the soft magnet 311 be magnetized when the coil 32 is energized to push the weight 21 to vibrate as taught by Chen (para[0048]:4-16).
As to claim 12/11/1, Ma in view of OI and Chen was discussed above with respect to claim 11 and Ma further shows (FIG. 4 as modified above) at least one of the two brackets 312 is provided separately from the soft magnet 311 (the end blocks 312 are described as separate from the shaft 311 para[0047],[0048]).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Huang (CN 106817006 A) shows a vibrating motor 100 with buffer members 6 opposite a counterweight 21.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached M to F 12:00pm to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571)272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E MATES/               Examiner, Art Unit 2834     


/TULSIDAS C PATEL/               Supervisory Patent Examiner, Art Unit 2832